                                                                                 Case 2:19-cv-00644-APG-NJK Document 42 Filed 03/27/20 Page 1 of 3



                                                                             1   MICHAEL A. FREIMANN, ESQ. (admitted Pro Hac Vice)
                                                                                 MARTINE T. WELLS, ESQ. (admitted Pro Hac Vice)
                                                                             2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 410 17th Street, Suite 2200
                                                                             3   Denver, CO 80202
                                                                                 Telephone: 303.223.1100
                                                                             4   Facsimile: 303.223.1111
                                                                                 mfreimann@bhfs.com
                                                                             5   mwells@bhfs.com

                                                                             6   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                             7   100 North City Parkway, Suite 1600
                                                                                 Las Vegas, NV 89106-4614
                                                                             8
                                                                                 Telephone: 702.382.2101
                                                                             9   Facsimile: 702.382.8135
                                                                                 tchance@bhfs.com
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                                                              UNITED STATES DISTRICT COURT
                                                                            11
                                                                                                                    DISTRICT OF NEVADA
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12
                                                                                 SHAWN JAFFEE and DEREK KRITZ,                   CASE NO.: 2:19-cv-00644-APG-NJK
                                                 702.382.2101




                                                                            13   individually and on behalf of all others
                                                                                 similarly situated,
                                                                            14
                                                                                                Plaintiffs,                      STIPULATION AND ORDER (1) SETTING
                                                                            15                                                       DEADLINE FOR FILING OF AN
                                                                                 v.                                                 ANSWER TO COMPLAINT AND (2)
                                                                            16                                                    EXTENDING THE DEADLINE TO FILE
                                                                                 WYNN LAS VEGAS, LLC a Nevada                      PROPOSED DISCOVERY PLAN AND
                                                                            17   domestic limited-liability company,                    SCHEDULING ORDER
                                                                                 EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                                            18   and ROE CORPORATIONS 11-20,                                   (FIRST REQUEST)
                                                                                 inclusive,
                                                                            19

                                                                            20                      Defendant.

                                                                            21            Plaintiffs SHAWN JAFFEE and DEREK KRITZ (“Plaintiffs”), by and through their

                                                                            22   counsel of record, Gabroy Law Offices and Theodora Oringher PC, and Defendant WYNN LAS

                                                                            23   VEGAS, LLC (“Defendant”), by and through its counsel of record, Brownstein Hyatt Farber

                                                                            24   Schreck, LLP, hereby stipulate and agree, pursuant to Local Rule IA 6-1, to set a deadline for

                                                                            25   Defendant to file an Answer to Plaintiffs’ Complaint and to extend the deadline for the parties to

                                                                            26   file their proposed discovery plan and scheduling order pursuant to FRCP 26(f), stating as

                                                                            27   follows:

                                                                            28   ...
                                                                                                                                 1

                                                                                 20463293.5
                                                                                 Case 2:19-cv-00644-APG-NJK Document 42 Filed 03/27/20 Page 2 of 3



                                                                             1            1.       On May 22, 2019, Defendant filed a Motion to Dismiss Plaintiffs’ Complaint (the

                                                                             2   “Motion”) (ECF No. 21).

                                                                             3            2.       On June 5, 2019, this Court entered an order staying discovery (the “Stay”),

                                                                             4   pending disposition of the Motion (ECF No. 28).

                                                                             5            3.       On February 11, 2020, this Court issued its Order granting Defendant’s Motion in

                                                                             6   part (the “Order”) (ECF No. 37).

                                                                             7            4.       The Order gave Plaintiffs until March 13, 2020 to amend their Complaint, if they

                                                                             8   chose to do so. (Id.)

                                                                             9            5.       Plaintiffs did not amend their Complaint by March 13, 2020.

                                                                            10            6.       The Order did not set a time within which Defendant must file a responsive
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11   pleading to Plaintiffs’ Complaint, in the event that Plaintiffs chose not to amend the same.
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12            7.       FRCP 12(a)(4)(a) also does not provide a deadline for Defendant to file an Answer
                                                 702.382.2101




                                                                            13   under the above circumstances, as it would only apply where Defendant’s Motion had been

                                                                            14   denied in full.

                                                                            15            8.       In addition, under the Stay, the parties’ deadline to file a proposed discovery plan

                                                                            16   and scheduling order is March 27, 2020, 14 days after the date the Order set for Plaintiffs to

                                                                            17   amend their Complaint.

                                                                            18            9.       However, given that Defendant must still file an Answer to Plaintiffs’ Complaint,

                                                                            19   and in light of the Court’s Order and the current global pandemic of COVID19 and its associated

                                                                            20   business disruptions for counsel and their clients, the parties have agreed to the following: (1)

                                                                            21   Defendant shall have up to and including April 24, 2020 to file an Answer to Plaintiffs’

                                                                            22   Complaint, and (2) the deadline for the parties to file their FRCP 26(f) proposed discovery plan

                                                                            23   and scheduling order is extended up to and including May 8, 2020.

                                                                            24            10.      The parties will also hold a renewed FRCP 26(f) conference prior to submission of

                                                                            25   the proposed discovery plan, to take into account the Court’s Order and the COVID19 pandemic.

                                                                            26            11.      This stipulation is brought in good faith by both parties and not for purposes of

                                                                            27   delay. This extension will not result in undue delay in the administration of this case, as the

                                                                            28   pleadings are not yet closed.
                                                                                                                                    2

                                                                                 20463293.5
                                                                                 Case 2:19-cv-00644-APG-NJK Document 42 Filed 03/27/20 Page 3 of 3



                                                                             1            12.    No extension of time or continuance has previously been requested by the parties

                                                                             2   with respect to Defendant’s deadline to file an Answer to Plaintiffs’ Complaint or the proposed

                                                                             3   discovery plan and scheduling order.

                                                                             4            IT IS THEREFORE STIPULATED, by and among the parties, that:

                                                                             5            (1)    Defendant shall have up to and including April 24, 2020 to file an Answer to

                                                                             6   Plaintiffs’ Complaint; and

                                                                             7            (2)    the deadline for the parties to file their proposed discovery plan and scheduling

                                                                             8   order is extended up to and including May 8, 2020.

                                                                             9            Respectfully submitted this 27th day of March, 2020.

                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11   /s/ Kaine M. Messer                                /s/ Travis F. Chance
                                       100 North City Parkway, Suite 1600




                                                                                 CHRISTIAN J. GABROY, ESQ.                         MICHAEL A. FREIMANN, ESQ.
                                           Las Vegas, NV 89106-4614




                                                                            12   KAINE M. MESSER, ESQ.                             (admitted Pro Hac Vice)
                                                                                                                                   MARTINE T. WELLS, ESQ.
                                                 702.382.2101




                                                                            13   JON R. MOWER, ESQ.                                (admitted Pro Hac Vice)
                                                                                 THEODORA ORINGHER PC                              TRAVIS F. CHANCE, ESQ.
                                                                            14
                                                                                 Attorneys for Plaintiffs                            Attorneys for Defendant Wynn Las Vegas, LLC
                                                                            15

                                                                            16            THE COURT, having reviewed the foregoing Stipulation, and good cause appearing,

                                                                            17   HEREBY ORDERS that:

                                                                            18            (1)    Defendant shall have up to and including April 24, 2020 to file an Answer to

                                                                            19   Plaintiffs’ Complaint; and

                                                                            20            (2)    the deadline for the parties to file their proposed discovery plan and scheduling

                                                                            21   order is extended up to and including May 8, 2020.

                                                                            22                                                 IT IS SO ORDERED.

                                                                            23                                                 ____________________________________
                                                                                                                               UNITED STATES DISTRICT JUDGE/UNITED
                                                                            24
                                                                                                                               STATES MAGISTRATE JUDGE
                                                                            25                                                        March 30, 2020
                                                                                                                               Dated ________________________________
                                                                            26
                                                                            27
                                                                            28
                                                                                                                                 3

                                                                                 20463293.5
